DETAILED ACTION

Status
1.	This Office Action is responsive to claims filed for Application No. 16344648 on April 24, 2019. Please note claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1, 2, 4 and 13-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ikeda et al. (US 20190346971 A1).

Regarding claim 1 (Original), Ikeda discloses: A metal mesh assembly (see Fig. 2, Fig. 3 discloses the mesh pattern electrode in touch panel), comprising a plurality of composite pattern units, each formed by a plurality of metal lines and having two substantially perpendicular symmetric axes (Fig. 2, Fig. 13, discloses the plurality of first electrodes 11 and the plurality of second electrodes 21 forms a plurality of composite mesh patterns, and each formed by plurality of metal fine wires having two substantially perpendicular symmetric axis along first direction D1 and second direction D2 as illustrated in figures), wherein the plurality of metal lines comprise: 
a plurality of driving lines, in a driving layer; and a plurality of sensing lines, in a sensing layer insulated from the driving layer (Fig. 1, Fig. 2, [0040]-[0042], discloses transparent insulating substrate 5 has a first surface 5A of the transparent insulating substrate 5 that faces the front surface 2A side of the touch panel 2 and a second surface 5B of the transparent insulating substrate 5 that faces the back surface 2B side of the touch panel 2, and a plurality of first electrodes 11 which are constituted by the metal fine wires 6A is formed on the first surface 5A, and plurality of second electrodes 21 which are constituted by the metal fine wires 6B are formed on the second surface 5B); wherein: 
the plurality of driving lines and the plurality of sensing lines compositely form each of the plurality of composite pattern units (see Fig. 2, Fig. 13, discloses the plurality of composite pattern units formed by mesh pattern of first electrodes 11 and second electrodes 21); and 
each of the plurality of driving lines and the plurality of sensing lines have a pattern with the two substantially perpendicular symmetric axes (Fig. 2, Fig. 13, [0042], [0058], discloses The plurality of first electrodes 11 which are constituted by the metal fine wires 6A, respectively extend along a first direction D1, and are arranged in juxtaposition with a second direction D2 orthogonal to the first direction D1 are formed on the first surface 5A of the transparent insulating substrate 5, and the plurality of second electrodes 21 which are constituted by the metal fine wires 6B, respectively extend along the second direction D2, and are arranged in juxtaposition with the first direction D1 are formed on the second surface 5B of the transparent insulating substrate 5).

Regarding claim 2 (Original), Ikeda teaches the limitations of parent claim 1. Ikeda further teaches wherein the plurality of metal lines further comprise a plurality of dummy lines, arranged (Fig. 3, Fig. 13, [0047], [0070], discloses a dummy electrode is formed on each of the first surface 5A and the second surface 5B of the transparent insulating substrate 5, in a case of being seen from the viewing side, not only on the electrode intersection portion in which the first electrodes 11 and the second electrodes 21 are overlapped with each other, but also on the entire surface of the transmissive region S1), wherein: 
the plurality of dummy lines, along with the plurality of driving lines and the plurality of sensing lines, compositely form each of the plurality of composite pattern units (see Fig. 2, Fig. 13 discloses the plurality of dummy mesh electrodes, first mesh electrodes 11 and second mesh electrodes 21 form each of plurality of composite pattern units as illustrated in figures); and 
the plurality of dummy lines have a pattern with the two substantially perpendicular symmetric axes (Fig. 2, Fig. 13, Fig. 13 disclose the dummy portions 11b and 21b forms a pattern with two perpendicular symmetric axes along the first direction D1 and second direction D2).

Regarding claim 4 (Currently amended), Ikeda teaches the limitations of parent claim 2. Ikeda further teaches wherein at least some of the plurality of dummy lines are in the sensing layer (Fig. 1, Fig. 2, [0051], [0057], discloses the metal fine wires M2A that form the second detection electrode portions 21A and the metal fine wires M2B that form the dummy portions 21B in the second electrode are formed on the same surface (the second surface 5B) of the transparent insulating substrate 5), wherein: 
each of the at least some of the plurality of dummy lines is severed from any of the plurality of sensing lines crossing therewith (Fig. 2, Fig. 3, Fig. 13, [0051], discloses plurality of false intersection points that are seen as the metal fine wires M1A that form the first detection electrode portions 11A and the metal fine wires M1B that form the dummy portions 11B in the first electrode intersect with each other).

Regarding claim 13 (Currently amended), Ikeda teaches the limitations of parent claim 1. Ikeda further teaches a first protection layer between, and configured to provide insulation between, the driving layer and the sensing layer (Fig. 1, Fig. 2, [0040], discloses the insulating substrate 5 formed between the first electrodes 11 which are constituted by the metal fine wires 6A and plurality of second electrodes 21 which are constituted by the metal fine wires 6B).

Regarding claim 14 (Currently amended), Ikeda teaches: A touch control display panel (Fig. 1, Fig. 2, [0038], discloses the touch panel display device), comprising a metal mesh assembly according to Claim 1 (see rejection of claim 1 above).

Regarding claim 15 (Original), Ikeda teaches the limitations of parent claim 14. Ikeda further teaches wherein the metal mesh assembly is arranged such that the sensing layer is closer to a touch side of the touch control display panel than the driving layer (Fig. 1, Fig. 2, [0038], conductive member 1 comprising first metal mesh electrodes and second mesh electrodes are formed closer to a touch side i. e. cover panel in touch panel display device 2).

Regarding claim 16 (Original), Ikeda teaches the limitations of parent claim 15. Ikeda further teaches a display panel, wherein the metal mesh assembly is between the display panel and the touch side of the touch control display panel (Fig. 1, Fig. 2, [0038], discloses the conductive member 1 comprising mesh electrode pattern/assembly is between the display device and touch panel 2).


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable Ikeda et al. (US 20190346971 A1) in view of Yang et al. (US 20170090634 A1).

Regarding claim 17 (Original), Ikeda teaches the limitations of parent claim 16. Ikeda does not seem to explicitly teach a black matrix layer, wherein the black matrix layer is at a substantially same layer as the sensing layer of the metal mesh assembly.
However, in the same field of endeavor of the touch panel display device, Yang teaches a black matrix layer, wherein the black matrix layer is at a substantially same layer as the sensing ([0082], [0107], discloses the first and second mesh type touch electrodes (TE1, TE2) are formed in the same layer as the black matrix (BM)).
Therefore, in view of teachings of Ikeda and Yang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch panel device as taught by Ikeda with the black matrix layer is at a substantially same layer as the sensing layer of the metal mesh assembly as suggested by Yang in order to prevent a loss of an open area (Yang, [0081]).

Regarding claim 18 (Original), Ikeda in view of Yang teaches the limitations of parent claim 17. Ikeda further teaches wherein the metal mesh assembly further comprises a second protection layer, between the driving layer and the display panel (Fig. 1, Fig. 2, [0038], [0040], discloses transparent protective layer 7B is formed between the conductive member 1 comprising mesh electrodes pattern/assembly and display device).

8.	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable Ikeda et al. (US 20190346971 A1) in view of Mo et al. (US 20140362029 A1).

Regarding claim 19 (Original), Ikeda teaches the limitations of parent claim 15. Ikeda does not seem to explicitly teach a display panel, wherein the metal mesh is between a color filter substrate and a POL layer of the display panel.
However, in the same field of endeavor of the touch panel display device, Mo teaches a display panel, wherein the metal mesh is between a color filter substrate and a POL layer of the display panel (Fig. 1, Fig. 3, discloses the touch panel display device in which touch sensing electrode layer 37 is between a color filter layer and a first polarizer layer as illustrated in figure).


Regarding claim 20 (Original), Ikeda and Mo teaches the limitations of parent claim 10. Mo further teaches wherein the metal mesh assembly further comprises a second protection layer, between the sensing layer and the POL layer of the display panel (Fig. 1, Fig. 3, discloses the first substrate 31 read as a second protection layer between the touch sensing electrode layer 37 and first polarizer in touch display panel as shown in figure).
Therefore, in view of teachings of Ikeda and Mo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch panel display device as taught by Ikeda with a second protection layer, between the sensing layer and the POL layer of the display panel as suggested by Mo as a known alternative arrangement of different touch sensing and display layers in touch panel display device for design flexibility.

Allowable Subject Matter
9.	Claims 3 and 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. Specifically, wherein each of the plurality of composite pattern units comprises a plurality 

Conclusion 
10.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shirai et al. (US 20150109231 A1) discloses general teachings of the metal mesh electrodes in touch panel display device (see Fig. 1, Fig. 6).
Cok (US 20150212537 A1) disclose the general teachings of micro-wire electrodes with equi-potential dummy micro-wires in mesh electrodes pattern touch panel device (see Fig. 1, Fig. 4).
11.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693